DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 5/16/2022 claiming priority of earlier filed application with earliest date of 10/4/2017.
	Claims 1-20 are pending/rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11336523. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;


Instant application 
11336523

Claims 1, 10, 16, recite a system, a method and a non-transitory computer-readable medium, comprising: 
a hardware processor; and a non-transitory memory storing instructions that, when executed by the hardware processor, cause the hardware processor to perform actions comprising: 
receiving update information via a history walker interface, wherein the update information is related to an update to an item associated with a time-based data structure, and wherein the update information is indicative of one or more additional updates that precede the update, or proceed the update, or both; and 
providing a representation of a graphical user interface (GUI) to a client device, wherein the representation of the GUI is configured to display the update and the one or more additional updates positioned along a timeline for the item.
Claims 1, 2, and 3, recite a system, a method and a non-transitory computer-readable medium, comprising: 
one or more hardware processors; and a non-transitory memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising: providing a first representation of a graphical user interface (GUI) to a client device, wherein the first representation of the GUI displays a timeline for each item of one or more items associated with a time-based data structure; 
requesting update information associated with a portion of a particular timeline from a history walker interface configured to retrieve the update information from the time-based data structure, wherein the update information is related to an update to a particular item of the one or more items, and wherein the update is positioned along the particular timeline; receiving the update information from the history walker interface, wherein the update information is indicative of one or more additional updates that precede the update, or proceed the update, or both; and 
providing a second representation of the GUI to the client device, wherein the second representation of the GUI comprises the update and the one or more additional updates positioned along the particular timeline.


Claims 1, 10, 16, recite a system, a method and a non-transitory computer-readable medium, comprising: 
a hardware processor; and a non-transitory memory storing instructions that, when executed by the hardware processor, cause the hardware processor to perform actions which is a variation of one or more hardware processors; and a non-transitory memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising: 
receiving update information via a history walker interface, wherein the update information is related to an update to an item associated with a time-based data structure, and wherein the update information is indicative of one or more additional updates that precede the update, or proceed the update, or both which is a variation of  receiving the update information from the history walker interface, wherein the update information is indicative of one or more additional updates that precede the update, or proceed the update, or both; and 
providing a representation of a graphical user interface (GUI) to a client device, wherein the representation of the GUI is configured to display the update and the one or more additional updates positioned along a timeline for the item which is a variation of providing a first representation of a graphical user interface (GUI) to a client device, wherein the first representation of the GUI displays a timeline for each item of one or more items associated with a time-based data structure; requesting update information associated with a portion of a particular timeline from a history walker interface configured to retrieve the update information from the time- based data structure, wherein the update information is related to an update to a particular item of the one or more items, and wherein the update is positioned along the particular timeline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Theobald 20150154169 related to annotation processing of computer files.
Theobald 20090037805 related to annotation processing of computer files.
Theobald 2009003786 related to computer file processing.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 19, 2022